United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2944
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                    Jerome Nash,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: May 5, 2020
                                Filed: May 8, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, BEAM, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Jerome Nash appeals after he pleaded guilty to unlawfully possessing a firearm
as a felon. The district court1 sentenced him under the Armed Career Criminal Act

      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.
(ACCA), 18 U.S.C. § 924(e), to 180 months in prison. His counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the determination that Nash’s prior second-degree robbery convictions
qualified as ACCA predicate offenses.

      After careful de novo review, we conclude that the district court did not err in
concluding that Nash’s prior Missouri second-degree robbery convictions qualified
as ACCA predicate offenses. This court previously has determined that a conviction
under Missouri’s second-degree robbery statute categorically qualifies as an ACCA
predicate offense. See United States v. Swopes, 886 F.3d 668, 671 (8th Cir. 2018) (en
banc), cert. denied, 139 S. Ct. 1258 (2019); see also United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal outside the scope of the appeal
waiver. Accordingly, we grant counsel’s motion to withdraw, and affirm the
judgment of the district court.
                       ______________________________




                                         -2-